 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                  Sep 03, 2019
                                                                      SEAN F. MCAVOY, CLERK

 4
 5                           UNITED STATES DISTRICT COURT
 6                         EASTERN DISTRICT OF WASHINGTON
 7   UNITED STATES OF AMERICA,
                                                        No.   2:19-CR-0111-WFN
 8                            Plaintiff,
                                                        PROTECTIVE ORDER
 9         -vs-
10   LUIS MANUEL FARIAS-CARDENAS (1),
11   JOSHUA ISAAC STINE (2),
     PATRICK ELLIOTT PEARSON (3),
12   CRISTIAN MISAEL GOMEZ (4),
13   LUIS MANUEL RAMIREZ (5),
     ZACARIAS MARTINEZ-GARZA (6),
14   NOE ANGEL GONZALEZ-MARTINEZ (7),
15   MARIANO RUIZ-BALDERAS (8),
     JESSE LEON MANION, JR. (9),
16   HEATHER ELAINE KEATING (10),
17   LEONEL CABALLERO (11),
     FORREST WALKER HERZOG (12),
18   AMY JO DYGERT (13),
19   RANDALL CURTIS GROSS (14),
     MICHAEL EDWARD McLAUGHLIN (15),
20   JESUS VALENICA-MORFIN (16),
21                            Defendants.
22
23         Pending before the Court is the Government's Motion for Protective Order. ECF
24   No. 279. The Court has reviewed the file and Motions and is fully informed. Accordingly,
25         IT IS ORDERED that Government's Motion for Protective Order, filed August 28,
26   2019, ECF No. 279, is GRANTED.
27         1. The United States will provide discovery materials on an on-going basis to
28   defense counsel;


     PROTECTIVE ORDER - 1
 1              2. Discovery materials that contain the voice or image of a confidential source will
 2   be made available for defense counsels’ review at the United States Attorney’s Office. Until
 3   further Order of the Court, those materials may not be shown to the Defendants or left in a
 4   Defendants’ custody;
 5              3. Defense counsel may possess but not copy (excluding the production of necessary
 6   working copies) all discovery materials that do not contain the voice or image of a
 7   confidential source, including sealed documents;
 8              4. Defense counsel may show to, and discuss with the Defendants, all discovery
 9   materials that do not contain the voice or image of a confidential source, including sealed
10   documents;
11              5. Defense counsel shall not provide original or copies of discovery materials to the
12   Defendants;
13              6. Defense counsel shall not otherwise provide original or copies of the discovery
14   material to any other person, including subsequently appointed or retained defense counsel,
15   but excluding any staff of defense counsel or investigator and/or expert engaged by defense
16   counsel, who will also be bound by the terms and conditions of the Protective Order;
17              7. The United States, defense counsel, and witnesses may reference the existence
18   and content of sealed discovery material in open and closed court proceedings relevant to
19   2:19-CR-111-WFN; provided however, any written reference to the content of the protected
20   discovery shall be filed under seal.
21              The District Court Executive is directed to file this Order and provide copies to
22   counsel.
23              DATED this 3rd day of September, 2019.
24
25
26                                                     WM. FREMMING NIELSEN
     08-29-19                                   SENIOR UNITED STATES DISTRICT JUDGE
27
28


     PROTECTIVE ORDER - 2
